Case: 2:18-cv-01587-SDM-KAJ Doc #: 244 Filed: 11/20/20 Page: 1 of 1 PAGEID #: 3464




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


 J&R PASSMORE, LLC, et al.,

                     Plaintiffs,            :
                                                  Case No. 2:18-cv-1587
       v.
                                                  Judge Sarah D. Morrison
                                                  Magistrate Judge Kimberly A.
                                                  Jolson
 RICE DRILLING D, LLC, et
 al.,                                       :

                     Defendants.

                                        ORDER

      On November 19, 2020, Defendant Gulfport Energy Corporation notified the

Court that it filed for bankruptcy in the United States Bankruptcy Court for the

Southern District of Texas (Case 20-35562) invoking an automatic stay of this

action. Accordingly, this action is STAYED pending resolution of or other relief

from the bankruptcy action and until further notice from the parties.

      All future court dates are hereby VACATED. The parties are ORDERED to

file a joint status report in this case in six months or upon resolution of or relief

from the bankruptcy action, whichever occurs first.



      IT IS SO ORDERED.

                                         /s/ Sarah D. Morrison
                                         SARAH D. MORRISON
                                         UNITED STATES DISTRICT JUDGE
